Citation Nr: 0023880	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  99-00 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
service-connected post-traumatic stress disorder (PTSD), for 
the period July 22, 1996, to December 29, 1997.

2.  Entitlement to an evaluation in excess of 70 percent for 
service-connected PTSD beginning December 30, 1997.

3.  Entitlement to an effective date prior to December 30, 
1997, for the grant of a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from July 1965 to June 1968.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from the Oakland, California, Department of 
Veterans Affairs (VA) Regional Office (RO).


REMAND

In a rating decision dated in February 1997, the RO 
established service connection for PTSD and assigned a 50 
percent evaluation, effective July 22, 1996, the date of 
receipt of the veteran's service connection claim.  See 
38 C.F.R. § 3.400 (1999).  On December 30, 1997, the RO 
received a statement from the veteran in which he stated, "I 
would like to have my reopened claim reconsidered for a 
higher rating than the 50%.  A higher rating is warranted 
because the symptomology (sic) of the PTSD has increased in 
severity...I am unemployed."  In response the RO provided the 
veteran with VA Form 21-8940, "Veteran's Application for 
Increased Compensation Based on Unemployability," and 
requested other information, which the veteran timely 
returned.  Also, the RO adjudicated the matter of entitlement 
to a higher evaluation for PTSD.  

In a rating decision dated in September 1998, the RO assigned 
a 70 percent evaluation for PTSD, and granted entitlement to 
TDIU, both effective December 30, 1997.  The veteran 
disagreed with the RO's determination that neither TDIU nor 
an evaluation in excess of 50 percent was warranted prior to 
that date.  He has been issued a statement of the case that 
includes recitation of laws and regulations pertinent to 
effective date, and also laws and regulations pertinent to 
the evaluation of mental disorders as effective November 7, 
1996.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held that in cases where 
an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  Fenderson at 126-
28.  In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 (West 1991) and 
its implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.  

As pointed out by the veteran's representative, the veteran 
expressed disagreement with the assigned 50 percent initial 
evaluation for PTSD within the appeal period of the February 
1997 decision.  It does not appear that the RO considered the 
propriety of staged ratings in this case and, in fact, the RO 
has not developed the veteran's appeal on the rating matter, 
rather treating the issue as one of effective dates only.  

As this case falls within the situation contemplated by 
Fenderson, supra, the question of entitlement to an earlier 
effective date for assignment of a 70 percent evaluation for 
PTSD involves consideration of the same evidence and factual 
determinations as the staged rating question, also on appeal.  
However, for the reasons that follow, the Board defers 
adjudication of such questions pending clarification and 
required procedural action from the RO.

In addition to the considerations raised by Fenderson, supra, 
the Board also notes that during the pendency of this appeal, 
38 C.F.R. § 4.132, the VA Schedule of Ratings for Mental 
Disorders, was amended and redesignated as 38 C.F.R. § 4.130, 
effective November 7, 1996.  In Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991), the Court held that where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
should and will apply unless Congress provides otherwise or 
permits the Secretary to do otherwise.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
1991), can be no earlier than the effective date of that 
change.  VAOPGCPREC 3-2000 (2000).  

Finally, the veteran is in receipt of TDIU benefits, arguing 
that an earlier effective date for such benefit is warranted.  
Regulations provide that total disability ratings for 
compensation may be assigned, where the schedular rating is 
less than total, when the veteran is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities, provided that if there is 
only one such disability, such disability shall be ratable as 
60 percent or more and if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) 
(1999).  

The veteran's sole service-connected disability is PTSD, and, 
prior to November 7, 1996, 38 C.F.R. § 4.16(c) (1996) 
provides that the provisions of 38 C.F.R. § 4.16(a) are not 
for application in cases in which the only service-connected 
disability is a mental disorder assigned a 70 percent 
evaluation and such mental disorder precludes a veteran from 
securing or following a substantially gainful occupation.  
38 C.F.R. § 4.16(c) (1996) provides instead that in such 
cases the mental disorder shall be assigned a 100 percent 
schedular evaluation under the appropriate diagnostic code.  
The RO has not considered that provision in connection with 
the veteran's claim.

In sum, the RO has not applied both the old and new 
regulatory criteria to consideration of the veteran's claim.  
Nor does the claims file reflect consideration of the 
veteran's rating issue based on all the evidence of record 
and Fenderson, supra.  The veteran has clearly continued to 
stress his disagreement with the initial 50 percent PTSD 
evaluation and the rating matter remains before the Board.  
In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held 
that when the Board addresses in its decision a question that 
had not been addressed by the RO, it must consider whether 
the claimant has been given adequate notice of the need to 
submit evidence or argument on that question and an 
opportunity to submit such evidence and argument and to 
address that question at a hearing, and, if not, whether the 
claimant has been prejudiced thereby.  Bernard, 4 Vet. App. 
384, 392-94 (1993).  Based on the history as set out above, 
the veteran may be prejudiced if the Board proceeds to 
adjudicate the question of staged ratings and/or entitlement 
to earlier effective dates in this case.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

The Board also notes that the veteran has identified 
application for, and receipt of, benefits from the Social 
Security Administration (SSA).  See Murincsak v. Derwinski, 2 
Vet. App. 363, 370 (1992) (VA's duty to assist includes 
obtaining SSA decision and supporting medical records 
pertinent to VA claim).  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The veteran is advised that he has 
the right to submit additional evidence 
and argument on the matters the Board has 
remanded to the RO, to include any 
additional records of treatment or 
evaluation for PTSD.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The 
veteran should be provided with release 
forms, and if the veteran provides 
written release, the RO should assist him 
in obtaining all pertinent outstanding 
medical records for association with the 
claims file.  The RO should, in any case, 
ensure that pertinent records of VA 
treatment are associated with the claims 
file.

2.  The RO should obtain from the SSA the 
records pertinent to the veteran's claim 
for SSA benefits as well as the medical 
records relied upon concerning that 
claim.

3.  After the above has been completed 
the RO should review the claims file and 
prepare a supplemental statement of the 
case on the matter of the ratings 
assigned to the veteran's PTSD throughout 
the appeal period, to include discussion 
of any staged ratings and the effective 
dates of such, and with consideration of 
the mental disorders rating criteria in 
effect prior to and as of November 7, 
1996.  The RO should also include 
consideration of 38 C.F.R. 
§§ 3.321(b)(1), 4.16 (1996, 1999).  
Thereafter, if the matter has not been 
rendered moot, see VAOPGCPREC 6-99 
(1999), the RO should re-adjudicate the 
matter of entitlement to an effective 
date prior to December 30, 1997, for the 
grant of TDIU benefits.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
given the opportunity to respond thereto.

4.  The RO is advised that where the 
remand orders of the Board or the Court 
are not complied with, the Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


